                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISOIN


IN RE:                                       )
                                             )
Cheryl Denise Carter                         )        Case No. 18-26778
                                             )
         Debtor                              )        Chapter 13


Date: February 26, 2020

                          NOTICE OF TERMINATION OF STAY

To: Cheryl Denise Carter, 6083 N. 36th St., Milwaukee WI 53209 by U.S. Mail
    Geraci Law LLC, 55 E. Monroe St., Ste 3400, Chicago, IL 60603
    wal@geracilaw.com
    Rebecca R. Garcia, Chapter 13 Trustee, PO Box 3170, Oshkosh, WI 54903-3170
    filings@ch13oshkosh.com

Please be advised that pursuant to the Order of Court entered October 25, 2019
specifying the manner in which the Automatic Stay may be modified in the event of a
default, and the Notice of Default, dated February 10, 2020, and previously served upon
the above parties, the Automatic Stay is hereby modified for U.S. Bank N.A. as Trustee
of the Igloo Series III Trust, its successors, servicing agents, and/or assigns to proceed
against debtors with respect to the property located at 6083 N 36th St., Milwaukee WI
53209.

                                             Attorney for U.S. Bank National Association

                                                          /s/Michael Dimand
                                                          Michael Dimand


I, MICHAEL DIMAND, an attorney, certify that I served the above-named parties by
placing a copy of the Notice of Termination of Stay in an envelope, with proper postage
pre-paid, and addressed to the above in the manner set forth.
                                                         /s/Michael Dimand
                                                         Michael Dimand

Michael Dimand
Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602
847-641-5177
Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com


     THIS COMMUNICATION IS FROM A “DEBT COLLECTOR” (15 USC 1692a)

          Case 18-26778-kmp         Doc 61       Filed 02/26/20     Page 1 of 1
